                                                                                                                 FILED IN THE
                                                                                                             U.S. DISTRICT COURT
AO 450 (Rev. 11/11) Judgment in a Civil Action                                                         EASTERN DISTRICT OF WASHINGTON



                                         UNITED STATES DISTRICT COURT May 15, 2019
                                                                  for the_                                    SEAN F. MCAVOY, CLERK
                                                     Eastern District of Washington
                           Lora A. M.,

                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:18-CV-0198-SMJ
               Commissioner of Social Security                       )
                                                                     )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The Report and Recommendation, ECF No. 21, is ADOPTED in its entirety.
’
              Plaintiff’s Motion for Summary Judgment, ECF No. 13, is GRANTED.
              The Commissioner’s Motion for Summary Judgment, ECF No. 17, is DENIED.
              Judgment in favor of the Plainiff.


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge          Salvador Mendoza Jr.                                               on a motion for
      Summary Judgment.


Date: 5/15/2019                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Sara Gore
                                                                                          (By) Deputy Clerk

                                                                            Sara Gore
